Exhibit 10.1
SECOND AMENDMENT TO
MANAGEMENT AGREEMENT


This SECOND AMENDMENT TO MANAGEMENT AGREEMENT (this “Amendment”) is made as of
September 24, 2020, by and between AG Mortgage Investment Trust, Inc. a Maryland
corporation (the “Company”) and AG REIT Management, LLC, a Delaware limited
liability company (the “Manager” and together with the Company, the “Parties”).
WHEREAS, the Parties entered into that certain Management Agreement, dated as of
June 29, 2011, as amended by the first amendment thereto, dated as of April 6,
2020 (as amended, the “Management Agreement”), pursuant to which the Company is
obligated to pay the Manager a Base Management Fee and reimburse the Manager for
certain expenses.
WHEREAS, pursuant to the first amendment to the Management Agreement, the
Parties agreed to defer the payment of the Base Management Fee payable under
Section 7 of the Management Agreement and defer the reimbursement of all
expenses due pursuant to Section 8 of the Management Agreement until September
30, 2020 or such other time as the Parties agree.
WHEREAS, capitalized terms used in this Amendment and not otherwise defined
shall have the meanings ascribed to them in the Management Agreement.
NOW, THEREFORE, in consideration of the recitals and mutual covenants and
agreements contained herein and for other good and valuable consideration, the
sufficiency of which is hereby acknowledged, the Parties hereto hereby covenant
and agree as follows:
1.It is the intention of the Parties that the Company pay the Q1 and Q2 2020
deferred Base Management Fee and approximately $0.5 million of the Q3 Base
Management Fee in Common Shares (together, the “Stock Base Management Fee”).
2.The number of Common Shares issuable in payment of the Stock Base Management
Fee shall be the quotient of (a) the Stock Base Management Fee and (b) $3.15,
the midpoint of the estimated range of book value per share of the Company as of
August 31, 2020, rounded down to the nearest whole number; provided, however,
the Manager may not receive payment of the Deferred Base Management Fee in the
form of Common Shares, if such payment would (i) exceed the Aggregate Stock
Ownership Limit or Common Stock Ownership Limit (as each such term is defined
the Company’s charter) or (ii) require shareholder approval under the applicable
rules of the NYSE.
3.The Common Shares issuable in payment of the Stock Base Management Fee shall
be issued as of the date hereof.
4.Except as specifically amended by this Amendment, the Management Agreement
shall remain in full force and effect.
5.This Amendment, which may be executed in multiple counterparts, constitutes
the entire agreement of the Parties regarding the matters contained herein and
shall not be modified by any prior oral or written discussions.
6.This Amendment shall be governed by and construed in accordance with the laws
of the State of New York.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first written above.





AG MORTGAGE INVESTMENT TRUST, INC.By: /s/ Raul E. MorenoName: Raul E.
MorenoTitle: General Counsel and Secretary
AG REIT MANAGEMENT, LLC


By: Angelo, Gordon & Co., L.P., its sole member


By: /s/ Frank StadelmaierName: Frank StadelmaierTitle: Chief Operating Officer











































































[Signature Page to Second Amendment to Management Agreement]



